                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                     WESTERN DIVISION

                                                  )
 NuStar Farms, LLC, Anthony Nunes, Jr.,           )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                          )
                                                  )
              Plaintiffs,                         )   Defendants’ Unresisted
 v.                                               )   Motion to Extend Deadlines
                                                  )
 Ryan Lizza and Hearst Magazine Media,            )
 Inc.,                                            )   (Expedited Treatment Requested)
                                                  )
              Defendants.                         )
                                                  )

        Through this Motion to Extend Deadlines, Defendants Ryan Lizza (“Lizza”) and Hearst

Magazine Media, Inc. (“Hearst”) (collectively “Defendants”) ask that the Court extend the

dispositive motion deadline, currently set for September 3, 2021, see ECF No. 61, to September 24,

2021, or thereafter.

        The following facts and developments present good cause for the requested extension:

        1.      Delays in discovery that are not attributable to Defendants and recent case events are

impeding Defendants from the timely preparation of Rule 56 pleadings and filings. As a result,

Defendants seek additional time to identify the undisputed material facts and arguments supporting

entry of summary judgment in their favor.

        2.      The most immediate cause for this extension request stems from Plaintiffs’ service

of their Rule 26(a)(2) Rebuttal Expert Disclosures on Monday, August 23, 2021, which contained

the report of Clete P. Samson relating to immigration law and compliance and that sought to attack

Defendants’ timely-served expert reports of Claude Arnold and Phil Martin.




                                     1
      Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 1 of 7
        3.      Plaintiffs’ August 23, 2021 expert disclosure and its single-spaced, 17-page opinion

of immigration attorney Clete P. Samson came, with permission of the Court, after the close of

discovery set by the Court’s presently operative scheduling order, ECF No. 61.

        4.      Plaintiffs had not previously disclosed Mr. Samson as an expert, nor had they

indicated prior to service of his report that they would seek to rely on any alleged expert or opinions

on immigration law and compliance standards and requirements.

        5.      On August 24, 2021, Defendants asked Plaintiffs’ counsel to make Mr. Samson

available for deposition on August 27, 2021 (the last day for Defendants to depose Plaintiffs’

experts, see ECF No. 110), but that deposition remains unconfirmed and well could occur after

August 27, 2021, based on witness and lawyer availability.

        6.      Defendants may need to depose Mr. Samson and provide his testimony to their

experts before they can effectively and fully prepare their summary judgment motion and briefing.

They further should have the opportunity to examine him without first formulating and filing their

summary judgment arguments.

        7.      Defendants may want to supplement the disclosures and reports provided by Claude

Arnold and Phil Martin so those experts may respond to the materials provided by Plaintiffs in their

August 23, 2021 disclosure and report of Mr. Samson.

        8.      Defendants will incur prejudice in presenting their summary judgment motion and

briefing (and case at trial) if Plaintiffs are allowed to assert or rely on the opinions of their newly-

disclosed expert and to offer his testimony at any time without affording Defendants a fair and

adequate opportunity to undertake this aforementioned analysis, deposition, and supplementation

prior to submission of their Rule 56 motion and materials.




                                     2
      Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 2 of 7
       9.      Other delays, such as in completing the depositions of six NuStar workers and as

imposed by the need for Defendants to file two separate motions to compel,1 coupled with the

legal analysis mandated by the record made during the NuStar employee depositions and the

effect and inferences caused by that record, warrant that Defendants receive additional time

before their deadline to file their summary judgment motion and supporting materials.

       10.     Under the presently operative Scheduling Order, ECF No. 61, discovery closed on

August 2, 2021, with the exception of (i) certain discovery related to Defendants’ experts, which

closed July 30, 2021, and Plaintiffs’ experts, which closes August 27, 2021, see ECF No. 110; (ii)

Defendants’ deadline to complete depositions of the NuStar employees for whom the Court

appointed independent counsel, which closed on August 13, 2021, see ECF Nos. 122 and 130; and

(iii) Plaintiffs’ expert deadline, which closed August 23, 2021, see ECF No. 142.

       11.     Against this backdrop, and the importance of the issues underlying the above

discovery matters, the September 3, 2021 dispositive motion deadline would, if left unaltered,

prejudice Defendants in their ability to present a full and fair dispositive motion.

       12.     Therefore, Defendants request that the Court extend the dispositive motion

deadline at least until September 24, 2021, with the prospect of an additional extension if the

deposition of Mr. Samson and any other depositions arising out of the forthcoming motion to

compel rulings cannot occur reasonably in advance of that date.




1
 Specifically, Defendants await decisions on their motions to compel the deposition of Amanda
Bahena, see ECF No. 127, and to compel information and documents regarding Plaintiffs’ source
of third-party litigation funding for this lawsuit, see ECF No. 147. An affirmative ruling on any
part of either motion would not provide an effective remedy to Defendants unless the Court also
permits them to complete depositions occasioned by release of the information withheld or
obstructed by Plaintiffs to date before their dispositive motion is due and to include the
information ordered disclosed as part of their initial evidentiary record supporting their summary
judgment request.


                                    3
     Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 3 of 7
       13.     In compliance with L.R. 7(j), Defendants advise the Court that it previously

extended the August 2, 2021 deposition deadline to allow for certain discovery related to

Defendants’ experts, see ECF No. 110; again to accommodate NuStar employee depositions after

the Court appointed them counsel, see ECF No. 122; and again most recently when it granted

Plaintiffs’ request to extend their expert rebuttal deadline, see ECF No. 142.

       14.     As outlined above, good cause exists for granting this requested extension.

       15.     Further, Defendants diligently sought to complete discovery and the outstanding

issues—highlighted by Plaintiffs’ disclosure of an expert after the close of discovery—were

outside of Defendants’ control. See Fed. R. Civ. P. 16(b)(4); see also Lewis v. J&M Partnership,

LLP, 20008 WL 4181157, at *4 (N.D. Iowa April 4, 2008) (finding good cause to grant

requested extension because the moving party had made “a good faith effort” to meet the

deadlines in the scheduling order).

       16.     This requested extension will not affect the scheduled trial date of February 14,

2022, and will not prejudice the parties or this Court. See ECF No. 61.

       17.     In contrast, if Defendants were not allowed the opportunity to depose Plaintiffs’

newly-disclosed expert, Mr. Samson, and offer replies from their experts who were attacked in

Plaintiffs’ newly-provided report, Defendants could incur prejudice by any use of an expert

report delivered after the close of discovery and without a meaningful opportunity for scrutiny or

reply. See Mullen v. Heinkel Filtering Sys., Inc., 2013 WL 4766785, at *5 (N.D. Iowa Sept. 4,

2013) (granting a three-month extension “to avoid any prejudice to the” Plaintiffs).

       18.     Under the Local Rules, no supporting brief is necessary or supplied in support of

this deadline extension motion.




                                    4
     Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 4 of 7
        19.        Counsel for Defendants conferred by telephone with Steven Biss, one of the

attorneys of record for Plaintiffs, about this motion on August 25, 2021. Mr. Biss indicated that

Plaintiffs do not resist this request so long as the dispositive motion deadline is equally extended

for all parties.

        20.        Because of the impeding September 3, 2021 summary judgment deadline,

Defendants request that the Court expedite its consideration and ruling on this motion.

        WHEREFORE, Defendants Ryan Lizza and Hearst Media Magazine, Inc. respectfully

request that this Court enter an order extending the dispositive motion deadline at least until

September 24, 2021, and providing such other deadline relief as becomes necessary or just under

the circumstances.

____________________________
[signature block on next page]




                                     5
      Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 5 of 7
  Dated: August 25, 2021.         The Hearst Corporation

                                  Jonathan R. Donnellan, Lead Counsel*
                                   jdonnellan@hearst.com
                                  Ravi R. Sitwala*
                                   rsitwala@hearst.com
                                  Nathaniel S. Boyer*
                                   nathaniel.boyer@hearst.com
                                  Sarah S. Park*
                                   sarah.park@hearst.com
                                  Nina Shah*
                                   nina.shah@hearst.com
                                  Kristen Hauser
                                   khauser@hearst.com
                                  THE HEARST CORPORATION
                                  Office of General Counsel
                                  300 West 57th Street
                                  New York, New York 10019
                                  Telephone: (212) 841-7000
                                  Facsimile: (212) 554-7000
                                  *Admitted Pro Hac Vice

                                  /s/ Michael A. Giudicessi
                                  Michael A. Giudicessi
                                    michael.giudicessi@faegredrinker.com
                                  Nicholas A. Klinefeldt
                                    nick.klinefeldt@faegredrinker.com
                                  Susan P. Elgin
                                    susan.elgin@faegredrinker.com
                                  FAEGRE DRINKER BIDDLE & REATH LLP
                                  801 Grand Avenue, 33rd Floor
                                  Des Moines, Iowa 50309-8003
                                  Telephone: (515) 248-9000
                                  Facsimile: (515) 248-9010

                                  Attorneys for Defendants




                               6
Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 6 of 7
                                   Certificate of Service

       The undersigned certifies that a true copy of Defendants’ Unresisted Motion to Extend
Deadlines (Expedited Treatment Requested) was served upon the following parties through
the court’s CM/ECF electronic filing system on August 25, 2021.

                                                 /s/ Katie Miller

Copy to:

Bill McGinn
 bmcginn@mcginnlawfirm.com
Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiffs
US.134327992.15




                                     7
      Case 5:20-cv-04003-CJW-MAR Document 150 Filed 08/25/21 Page 7 of 7
